USDC IN/ND case 3:18-cv-00595-JD-MGG document 291 filed 01/12/21 page 1 of 10


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 ANTHONY C. MARTIN,

              Plaintiff,

                     v.                           CAUSE NO. 3:18-CV-595-JD-MGG

 REDDEN, et al.,

              Defendants.

                                OPINION AND ORDER

      Anthony C. Martin, a prisoner without a lawyer, is proceeding in this case on

claims that: (1) Officer Redden sexually assaulting him on October 3, 2015; (2)

Rhonda Brenna PREA Manager, Mr. Morton (Grievance Specialist), Major Tibbles,

Ass. Warden Gann, Capt. Shriner, Lt. Redden, Lt. Tatum, Lt. Zimmerman, Internal

Affairs Officer Dillon, Pam Bane Unit Manager, O.I.C. Thomas (female), Officer

Statham, Lt. Cavanar, Capt. McCann, Officer Selas, Officer Ellis, Officer Crawford,

and Officer Lacorise retaliated against him because he reported the sexual assault;

(3) Dr. Matis, Psychiatrist Carmen Rojas, Psychiatrist Manning, and Psychiatrist

Wallen denied him mental health treatment by cancelling his mental health

counseling sessions after he told them that he was suffering from mental anguish,

stress, and thoughts of suicide because he had been sexually assaulted; (4) Dawn

Nelson, Director of Nursing Anne, Dr. Thompson, Dr. Matis, Nurse Sandy, Nurse

Morgan, Nurse Domonique, Nurse Debbie, LPN Jennifer Chapman, Psychiatrist

Carmen Rojas, Psychiatrist Manning, and Psychiatrist Wallen were deliberately
USDC IN/ND case 3:18-cv-00595-JD-MGG document 291 filed 01/12/21 page 2 of 10


indifferent to his medical needs on seven occasions in October, November, and

December 2015; (5) Officer Tiderman, Lt. Tatum, Lt. Watson, Sgt. Jonnas used

excessive force against Martin on April 11, 2016; and (6) Officer Redden sexually

assaulted Martin again on July 5, 2016.

       On September 15, 2020, State Defendants Rhonda Brennan, Howard Morton,

Carl Tibbles, Kenneth Gann, Robert Shriner, Lt. Timothy Redden, Officer Terry Redden,

Christopher Tatum, Kirk Zimmerman, Torrie Dillon, Pamela Bane, Jillian Thomas, Ryan

Statham, Dylan Cabanaw, Steve McCann, Nathan Seles, Joshua Ellis, Seth Crawford,

Jeff Lecouris, Vernon Tiedeman, Anthony Watson, and Aaron Jonas, 1 by counsel, filed a

motion for summary judgment asserting that, with the exception of the allegation that

Officer Redden sexually assaulted Martin on July 5, 2016, Martin did not exhaust the

administrative remedies available to him before bringing this suit. ECF 252; ECF 253.

Martin filed a response and supporting memorandum on November 17, 2020. ECF 261;

ECF 262. The defendants contend that Martin’s affidavit contains perjured testimony

and that several of the documents submitted by Martin were altered. ECF 263. This led

to a stay of briefing on the summary judgment motion and a flurry of motions. See ECF

263, 264, 266, 267, 276, 277, 278, 282, 283, 284 and 290.

       First, the State Defendants provided Martin with notice, pursuant to Federal Rule

of Civil Procedure 11, of their contentions that the material is perjured and fraudulent.


1The above State Defendants are listed on the docket as follows: Rhonda Brena PREA Manager, Mr.
Morton Grievance Specialist, Major Tibbles, Assistant Warden Gann, Captain Shriner, Lt. Redden, Officer
Redden, Lt. Tatum, Lt. Zimmerman, Internal Affairs Officer Dillon, Unit Manager Pane Bane, O.I.C.
(Female) Thomas, Officer Statham, Lt. Cavanar, Captain McCann, Officer Selas, Officer Ellis, Officer
Crawford, Officer Lacorise, Officer Tiderman, Lt. Watson, and Sgt. Jonnas.


                                                   2
USDC IN/ND case 3:18-cv-00595-JD-MGG document 291 filed 01/12/21 page 3 of 10


Martin responded by filing a motion asking to voluntarily remove some - but not all - of

the allegedly fraudulent material from the record. More specifically, he asked to

withdraw his affidavit and the documents found on pages eight and nine of ECF 262-1.

He nonetheless denies that the documents are fraudulent. ECF 266. 2

        The State Defendants then filed a motion seeking sanctions and a motion

opposing Martin’s motion to voluntarily remove the allegedly fraudulent material from

the record. ECF 267; ECF 268. The Medical Defendants filed a notice that they joined the

motion, and Martin filed a motion to strike that notice. ECF 273; ECF 283. But, he has

provided no valid reason for precluding the medical defendants from joining the

motion. Thus, Martin’s motion to strike the notice of intent to join the motion for

sanctions (ECF 283) will be denied.

        The defendants do not seek sanctions pursuant to Rule 11. However, they seek

sanctions pursuant to Rule 56(h) and the court’s inherent authority, noting that Rule 11

should not be read to give Martin one free opportunity to defraud the court. ECF 269 at

2; ECF 271. This court agrees. While Rule 11 contains a safe harbor provision preventing

a party from moving for sanctions if a challenged statement is withdrawn, Rule 56(h)

does not contain a similar safe-harbor provision. Federal Rule of Civil Procedure 56(h)

provides that:

        If satisfied that an affidavit or declaration under this rule is submitted in
        bad faith or solely for delay, the court – after notice and a reasonable time
        to respond – may order the submitting party to pay the other party the
        reasonable expenses, including attorney’s fees, it incurred as a result. An
        offending party or attorney may also be held in contempt or subject to
        other appropriate sanctions.

2 He later filed a second motion seeking to voluntarily withdraw the remainder of the allegedly
fraudulent material. ECF 277.


                                                    3
USDC IN/ND case 3:18-cv-00595-JD-MGG document 291 filed 01/12/21 page 4 of 10



Fed. R. Civ. P. 56(h). See also James v. Hale, 959 F.3d 307, 315 (7th Cir. 2020).

In addition, courts have the inherent authority to fashion appropriate sanctions for

abuses of the judicial process. Chambers, 501 U.S. at 44-45; Secrease v. W & S Life Ins. Co.,

800 F.3d 397, 401 (7th Cir. 2015). Thus, Martin’s willingness to withdraw certain

evidence from the record, after receiving a Rule 11 notification, does not shelter him

from sanctions pursuant to Rule 56(h) and this court’s inherent power. Accordingly, his

motions to voluntarily withdraw evidence will be denied, with leave to refile following

the resolution of the motion for sanctions.

       The defendants allege that the following material is fraudulent. Paragraphs four

and eight of Martin’s affidavit (ECF 262-1 at 2-4), and various grievance documents

(ECF 262-1 at 8, 9, 25, 35, 44). Martin’s affidavit states that “he filed several grievances

such as informal grievances, formal grievances, as well as grievance appeals as to the

claims he alleg[es] in his Complaint as to the defendants.” ECF 262-1 at 3. The affidavit

further provides that “the defendant[s] have provided the Court with an incomplete

grievance record (sic) of plaintiff’s filing, and is in fact missing critical grievances, its

responses from staff, and information to support its exhaustion of administrative

remedies.” ECF 262-1 at 4.

       One of the challenged documents is an offender grievance response report that

contains Martin’s signature indicating that he disagreed with the grievance specialists’

response, with a date of November 18, 2015, next to Martin’s signature. It includes a

bates stamp of GRIEVANCE000655 on the bottom right corner. ECF 262-1 at 8. The




                                                4
USDC IN/ND case 3:18-cv-00595-JD-MGG document 291 filed 01/12/21 page 5 of 10


defendants assert that this same document was bates stamped and produced during

discovery, but the version produced during discovery did not include Martin’s

signature, the indication that he disagreed with the grievance specialists’ response, or

the date of November 18, 2015. They have produced a version of this document that

does not contain Martin’s signature, a date next to where his signature is on the

document he produced, or a check indicating that he disagreed with the grievance

specialists’ response. ECF 267-6 at 262. The paralegal responsible for mailing the

discovery in October 2018 has provided a declaration indicating that, when the

discovery was mailed, it contained the bates stamp but did not contain Martin’s

signature, the date next to his signature, or the checkmark indicating that he disagreed

with the determination. ECF 267-4. In short, the defendants assert that he added this

information to make it look like he appealed the determination.

       Martin also tendered several grievance appeal forms that are allegedly

fraudulent. The documents are dated November 18, 2015, January 26, 2016, November

25, 2016, and January 4, 2017. ECF 262-1 at 9, 25, 35, 44. But, the documents are each on

“State Form 45473 (R3/4-17).” According to Andy Dunigan, a policy manager at the

IDOC’s central office, this is the third revision of State Form 45473, and the department

did not begin using the form until April of 2017. ECF 267-3. Grievance Specialist Joshua

Wallen and Pamela James (a litigation liason) have also stated that the form was not in

use until April of 2017. ECF 267-1; ECF 267-2. This is the version that is still in use by the

IDOC, and it is available to all offenders. ECF 267-3. The defendants assert that these




                                              5
USDC IN/ND case 3:18-cv-00595-JD-MGG document 291 filed 01/12/21 page 6 of 10


documents are forgeries because the form was not in use when these appeals were

allegedly signed.

        So far, Martin has not offered any explanation for what appear to be fraudulent

documents. 3 He has, however, asked the court to take judicial notice of the records in

the Southern District of Indiana concerning a filing ban imposed by Judge James R.

Sweeney, II. ECF 276. Because these are matters of public record, the motion will be

granted. See Scherr v. Marriott Int'l, Inc., 703 F.3d 1069, 1073 (7th Cir. 2013). The court

will take judicial notice of the proceedings related to imposition of sanctions against

Martin in Martin v. Fowler, 804 Fed. Appx. 414 (7th Cir. 2020).

        Martin also asks the court to take judicial notice of two cases: Littler v. Martinez,

No. 2:16-CV-0472-JMS-DLP, 2020 US Dist. Lexis 1850 (Jan. 3, 2020); and Littler v.

Martinz, 2:16-CV-472-JMS-DLP, 2018 U.S. Dist. Lexis 155868 (Sept. 13, 2018). 4 ECF 284.

He says these cases show that the defendants are playing fast and loose with the court,

and that this is their common norm. The court will take judicial notice of these cases, 5

but, in the future, Martin may rely upon cases available on Lexis without seeking

judicial notice.



         3 One of Martin’s filings (ECF 277) indicates that he obtained duplicate copies of documents from

his mother, but it is not entirely clear if he is claiming that he obtained the documents at issue here from
his mother. Furthermore, it is unclear how obtaining them from his mother is inconsistent with the
allegations of fraud.

        4Martin identified these cases only by Lexis citation. In the future, he needs to include the case
name, the court, and the date of the decision.

          5 The cases, however, appear irrelevant. The Littler cases involve alleged wrongdoing by different

defendants and different counsel. Martin’s theory seems to be that similar wrongdoing is afoot here, but –
if that is his contention – he must produce some evidence of that wrongdoing by the parties or counsel in
this case.


                                                     6
USDC IN/ND case 3:18-cv-00595-JD-MGG document 291 filed 01/12/21 page 7 of 10


       Martin has also filed requests for funds to obtain forensics analysis and

polygraph experts. ECF 278; ECF 282. Martin asserts that, if he takes a polygraph test

and a forensics analysist examines the evidence, it will demonstrate that the materials

are not fraudulent. He believes that a forensics analyst could examine the IDOCs

computer systems to see what was generated, deleted, and altered. A court, in its

discretion, may appoint an expert for an indigent plaintiff pursuant to Federal Rule of

Evidence 706 in appropriate cases. See Ledford v. Sullivan, 105 F.3d 354, 358–61 (7th Cir.

1997); Fed. R. Evid. 706. In general, court-appointed experts are utilized only if

“scientific, technical, or other specialized knowledge” will help the trier-of-fact

understand complex evidence or facts at issue. Ledford, 105 F.3d at 358–59 (citing Fed. R.

Civ. P. 702); see also Elcock v. Davidson, 561 Fed. Appx. 519, 524 (7th Cir. 2014). Experts

may be appointed “if necessary to help the court understand the issues, not to assist a

party in preparing his case.” Dobbey v. Carter, 734 Fed. Appx. 362, 364–65 (7th Cir. 2018)

(emphasis in original); see also O'Neil v. Walker, No. 07-3241, 2008 WL 450473, at *1 (C.D.

Ill. Feb. 15, 2008). Rule 706 does not list specific factors to be considered when

determining whether an expert is warranted, but the Seventh Circuit has upheld district

court denials of requests for expert appointments when the issues are not complicated,

when the relevant evidence can be understood by a lay person, and/or when an expert

would not add to the judge’s understanding of the matter at hand. See Smith v. Shicker,

No. 1:16-CV-1877, 2018 WL 6067249, at *1 (N.D. Ill. Nov. 20, 2018) (collecting cases).

“[N]o civil litigant, even an indigent one, has a legal right” to a court-appointed expert;

rather, the decision falls squarely within the court’s discretion to address on a case by


                                              7
USDC IN/ND case 3:18-cv-00595-JD-MGG document 291 filed 01/12/21 page 8 of 10


case basis. Brown v. U.S., 74 Fed. Appx. 611, 614–15 (7th Cir. 2003) (denial of the

plaintiff’s motion for appointment of an expert was within the district court’s discretion

and thus “did not result in a due process violation”). Martin seeks an expert so he can

develop evidence – not to help the court in understanding the evidence. The evidence

before the court is not complicated, and no expert assistance is required. Rather, this

appears to be a fishing expedition, and the request will therefore be denied.

       Martin also seeks sanctions against the defendants. ECF 282. Martin, however,

has not identified any sanctionable action on the part of the defendants. He asserts that

he is at a disadvantage because certain documents have been lost, and the loss is the

result of efforts to frustrate his attempts to litigate through multiple transfers. But he

does not explain how the lost documents would prove that what he did submit was not

fraudulent. He seems to be suggesting that it is the defendants who are defrauding him

and have altered documents – not the other way around. But he has pointed to no

evidence to support this assertion, and his motion for sanctions will therefore be denied.

       Here, the court has reviewed the record and, unless Martin can offer some

evidence to support his claim that the statements are not fraudulent, sanctions are

warranted. Creating and/or submitting fake affidavits and documents is a fraud upon

the court. Such behavior abuses the judicial process. It is contemptuous and may be

sanctioned. See Chambers v. NASCO, Inc., 501 U.S. 32 (1991). Certainly, Martin has a due

process right to be heard prior to the imposition of sanctions. See Methode Elecs., Inc. v.

Adam Techs., Inc., 371 F.3d 923, 928 (7th Cir. 2004). He has now requested a hearing. ECF

290. Martin’s request for a hearing will be taken under advisement, as it is unclear that a


                                              8
USDC IN/ND case 3:18-cv-00595-JD-MGG document 291 filed 01/12/21 page 9 of 10


hearing is necessary. Given that his request for funds for experts are being denied,

Martin needs to explain what evidence he would present at a hearing, if one were

granted. Martin will not be permitted to go on a fishing expedition. A hearing will be

granted only if Martin demonstrates that he has evidence to present that is relevant to

determining whether the statements in his affidavit and documents are false.

        Martin is ordered to show cause why, given the seriousness of the offense and

the history or previous sanctions against him, he should not be sanctioned in the

following manner: (1) dismissal of this case with prejudice; (2) a monetary sanction; and

(3) a filing ban preventing Martin from filing any document in any currently pending

civil case in this court (with the exception Martin v. Wentz, 1:13-CV-244-SLC, because

that case is assigned to another judge and it is for that judge to decide what sanctions

are warranted in that case) unless he pays all the filing fees due in all federal courts in

full.

        The court is mindful that Martin’s apparent conduct in this matter exposes him

to potential criminal prosecution. As such, before he decides how (or if) to respond to

the defendants’ allegations, he is advised that he has a right against self-incrimination

guaranteed by the Fifth Amendment. He is not required to make any statement. Even if

he has already made a statement, he is not required to make additional statements. He

is advised that any statement that he makes can be used against him in a criminal

prosecution.

        For these reasons, the court:




                                              9
USDC IN/ND case 3:18-cv-00595-JD-MGG document 291 filed 01/12/21 page 10 of 10


        (1) DENIES Anthony C. Martin’s motion to strike the notice of intent to join the

 motion for sanctions (ECF 283);

        (2) DENIES Anthony C. Martin’s motions to voluntarily withdraw allegedly

 fraudulent material from the record (ECF 266; ECF 277);

        (3) GRANTS Anthony C. Martin’s motions asking the court to take judicial notice

 of the proceedings in Martin v. Fowler, 804 Fed. Appx. 414 (7th Cir. 2020); Littler v.

 Martinez, No. 2:16-CV-0472-JMS-DLP, 2020 US Dist. Lexis 1850 (Jan. 3, 2020); and Littler

 v. Martinz, 2:16-CV-472-JMS-DLP, 2018 U.S. Dist. Lexis 155868 (Sept. 13, 2018) (ECF 276;

 ECF 284);

        (4) DENIES Anthony C. Martin’s requests for funds to hire a forensics analyst

 and polygraph expert (ECF 278; ECF 282);

        (5) DENIES Anthony C. Martin’s request for sanctions against the defendants

 (ECF 282);

        (6) TAKES UNDER ADVISEMENT Anthony C. Martin’s request for a hearing on

 the issue of sanctions (ECF 290); and

        (7) ORDERS Anthony C. Martin to SHOW CAUSE why he should not be

 sanctioned in the manner set forth in this order by February 8, 2021.

        SO ORDERED on January 12, 2021

                                                   /s/JON E. DEGUILIO
                                                   CHIEF JUDGE
                                                   UNITED STATES DISTRICT COURT




                                              10
